Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 10 August 2020 for application number 16/989,401. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  8/10/20; 11/4/20; 5/26/21; 12/10/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhenzhong et al. (CN107424187).
Regarding claim 1, Zhenzhong discloses a depth processor, comprising: 
at least two input ports, configured to receive first images, the first images comprising a structured-light image collected by a structured-light depth camera (pars. 29-32); 
an input switch, coupled to the at least two input ports and configured to output a part or all of the first images received by the at least two input ports (par. 29); 
a data processing engine, coupled to the input switch and configured to process the first images outputted by the input switch to output second images, the second images comprising a depth image (par. 29); and 
at least one output port, coupled to the data processing engine and configured to output the second images to a main device (pars. 29-32, 54).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhenzhong et al. (CN107424187) in view of Viswanathan et al. (US 20170068319).
Regarding claim 11, see teachings of claim 1.  Although Zhenzhong further discloses the depth image comprises a structured-light image and a depth image (pars. 29-32), Zhenzhong does not explicitly disclose wherein the first images further comprise a TOF (time of flight) image collected by a TOF depth camera, and the depth image comprises a structured-light depth image and a TOF depth image.
In the same field of endeavor, Viswanathan discloses wherein the first images further comprise a TOF (time of flight) image collected by a TOF depth camera, and the 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Zhenzhong to include the teachings of Viswanathan in order to determine a depth or a distance of a target from a display or other device (Viswanathan, par. 1).
Regarding claim 12, see teachings of claims 1 and 11.  Zhenzhong further discloses wherein the depth processor further comprises an output switch coupled between the data processing engine and the output port, and the output switch is configured to output a part or all of the second images to the main device (par. 46).
Regarding claim 13, see teachings of claims 1 and 11.  Zhenzhong further discloses wherein the data processing engine comprises a structured-light depth processing engine, and the structured-light depth processing engine is configured to calculate a structured-light depth image based on a reference image and the structured-light image (par. 59).
Regarding claim 14, see teachings of claims 1 and 11.  Viswanathan further discloses wherein the data processing engine comprises a TOF depth processing engine, and the TOF depth processing engine is configured to calculate the TOF depth image based on the TOF image (fig. 2; par. 20).
Regarding claim 15, see teachings of claims 1 and 11.  Viswanathan further discloses wherein the first images further comprise a visible light image collected by a visible light camera, the data processing engine further comprises a visible- light image processing engine, and the visible-light image processing engine is configured to 
Regarding claim 16, see teachings of claims 1, 11, and 15.  Zhenzhong and Viswanathan further discloses wherein the data processing engine further comprises a correction engine, the correction engine is configured to correct depth information of a pixel corresponding to the object in the structured-light depth image by utilizing the TOF depth image (Zhenzhong, pars. 41, 49, “enhancing the input color image”; Viswanathan, pars. 18-21).
Regarding claim 19, Zhenzhong discloses a depth processor; and a structured-light depth camera, comprising a structured-light projector and a structured- light image collector, wherein the structured-light image collector is configured to collect a structured-light image in a target space projected by the structured-light projector; wherein, the depth processor comprises: at least two input ports, configured to receive first images; an input switch, coupled to the at least two input ports and configured to output a part or all of the first images; a data processing engine, coupled to the input switch and configured to process the first images outputted by the input switch to output second images, the second images comprising a depth image; and at least one output port, coupled to the data processing engine and configured to output the second images (see teachings of claim 1).
Zhenzhong does not explicitly disclose a TOF depth camera, comprising a TOF projector and a TOF image collector, wherein the TOF image collector is configured to receive an infrared light projected to a target space by the TOF projector and reflected by an object in the target space.

It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Zhenzhong to include the teachings of Viswanathan in order to determine a depth or a distance of a target from a display or other device (Viswanathan, par. 1).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhenzhong and Viswanathan, and further in view of Oh et al. (US 20160119552).
Regarding claim 20, see teachings of claim 19.  Zhenzhong and Viswanathan further discloses wherein the structured-light depth camera is configured as a front device, the TOF depth camera is configured as a rear device, and the first images comprise a structured-light image collected by the structured-light depth camera, and a TOF depth image collected by the TOF depth camera.
Zhenzhong and Viswanathan does not explicitly disclose the structured-light depth camera and the TOF depth camera are switched in response to a switching instruction.
In the same field of endeavor, Oh discloses the structured-light depth camera and the TOF depth camera are switched in response to a switching instruction ().
.

Allowable Subject Matter
Claims 2-10, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-10, none of the references, alone or in combination, discloses wherein the input port is further configured to receive a detection electrical signal, the detection electrical signal comprises a detection electrical signal outputted by a drop detection circuit; the input switch is further configured to output the detection electrical signal; the data processing engine is further configured to determine whether a protective cover of the structured-light depth camera drops based on the detection electrical signal; and the output port is further configured to output a determined result to the main device.
Regarding claims 17 and 18, none of the references, alone or in combination, discloses wherein the depth processor comprises a first bus device and a second bus device, the first bus device is configured to control a peripheral device coupled to the depth processor and is coupled to the second bus device via a bridge, the second bus device is coupled to a control unit, and the control unit is configured to manage an 

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486